Exhibit21.1 SUBSIDIARIES OF THE REGISTRANT Name Country Annasbrook Supply Company Limited United Kingdom Atlas Industrial and Marine Supply Limited United Kingdom Capital Valves Holdings Limited United Kingdom Capital Valves Limited United Kingdom Distribution NOW FZE United Arab Emirates DNOW Australia Pty. Ltd. Australia DNOW Brasil Distribuicao de Produtos Industriais Ltda Brazil DNOW Canada ULC Canada DNOW de Mexico S de RL de CV Mexico DNOW L.P. United States DNOW Singapore Pte. Ltd. Singapore DNOW UK Limited United Kingdom Dura Products, Inc. Canada GROUP KZ LLP Kazakhstan Istok Business Services LLC Russian Federation John MacLean & Sons Electrical (Dingwall) Ltd. United Kingdom J.T. Day Pty Ltd Australia Light & Energy Design Ltd. United Kingdom Machine Tools Supply de Mexico, S. de R.L. de C.V. Mexico MacLean Electrical (Australia) Pty Ltd Australia MacLean Electrical Inc. United States MacLean Marine Limited United Kingdom MT Supply, Inc. United States MTS Supply Chain Services Ltd. United Kingdom North Sea Cables Limited United Kingdom North Sea Cables Norge AS Norway Noskab Limited United Kingdom NOW Brazil Holding LLC United States NOW Canada Holding B.V. Netherlands NOW Canada Holding ULC Canada NOW Cooperatief I U.A. Netherlands NOW Cooperatief II U.A. Netherlands NOW Distribution (Shanghai) Co., Ltd. China NOW Distribution Eurasia, LLC Russian Federation NOW Distribution India Private Limited India NOW Holding Cooperatief U.A. Netherlands NOW Holding LLC United States NOW I LLC United States NOW Indonesia Holding B.V. Netherlands NOW Indonesia Holding LLC United States NOW Management, LLC United States NOW Mexico Holding I B.V. Netherlands NOW Mexico Holding II B.V. Netherlands Now Muscat LLC Oman NOW Netherlands B.V. Netherlands NOW Norway AS Norway NOW Russia Holding B.V. Netherlands NOW Singapore Holding LLC United States Oaasis Group Limited United Kingdom Odessa Pumps and Equipment, Inc. United States Outland Safety and Industrial Products Limited United Kingdom PT. NOW Indonesia Indonesia R.A. Hall Limited United Kingdom Wilson Distribution Holdings BV Netherlands Wilson International, Inc. United States Wilson Libya Holdings, LLC United States Wilson Supply Chain Services Limited British Virgin Islands Wilson United Kingdom Limited United Kingdom WILSONCOS, L.L.C. United States
